SMITH, Circuit Judge.
This case is wholly controlled by the opinion this day filed in United States of America v. Nellie N. Joyce et al. (No. 4717) 240 Fed. 610, — C. C. A. -, save that Mr. Joseph R. Cass, who is the defendant in this action, testified as follows: “Q. Do you know John Wakemup? A. Tes. Q. Was he a Norwegian or a Swede? A. He told me he was a quarter-breed. * * * Q. Do you know John Wakemup, Jr.? A. Yes.' Q. Do you know where he lived, or where his father lived? A. They all lived in the settlement. Q. In what was called Wah Ray? A. Yes. * * * Q. Did you say the man from whom you bought was a quarter-breed? A. Yes. Q. What did you understand him to mean by that? A: I don’t know. Q. You don’t know whether he was a half-breed or a three-quarter breed? [A. Yes] or what he was — what was his appearance as to being light or dark? A. He was dark, of course. * • • Q. What would you say as to whether or not John Wakemup, Jr., the man from whom you bought, was an Indian, or had Indian blood? The Court: When you said ‘quarter-breed’ you meant Indian? The Witness: Yes, sir; as I understood him.”
The decree in this case is reversed, and the cause remanded, with directions to the District Court to enter a decree in favor of the United States as prayed.